     Case 5:19-cv-00162 Document 50 Filed 07/08/20 Page 1 of 2 PageID #: 167



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   BECKLEY DIVISION

MARK MEYERS, in his own right
and on behalf of others similarly situated,

        Plaintiff,

v.                                                   CIVIL ACTION NO. 5:19-cv-00162

BLUESTONE INDUSTRIES, INC., and
JILLEAN L. JUSTICE, JAMES C.
JUSTICE III and JAMES T. MILLER,
individually,

        Defendants.

                               STIPULATION OF DISMISSAL

        Now come the Parties, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

Procedure, and hereby stipulate that they have resolved the outstanding issues in this lawsuit and

it should therefore be dismissed with prejudice. The parties further note that Fed. R. Civ. P. 23(e)

does not require court approval of the settlement in this instance because a class was never

certified.

/s/ Christopher J. Schroeck
Christopher J. Schroeck (WVSB No. 13686)
Bluestone Resources, Inc.
302 S. Jefferson St.
Roanoke, VA 24011
Phone: (540) 492-4080, x211
Fax: (540) 301-1370
Counsel for Defendants


/s/ Greg A. Hewitt
Greg A. Hewitt, Esq.
Anthony M. Salvatore, Esq.
Hewitt & Salvatore PLLC
204 North Court Street
Fayetteville, WV 25840
      Case 5:19-cv-00162 Document 50 Filed 07/08/20 Page 2 of 2 PageID #: 168




and

Anthony J. Majestro, Esq. (WVSB No. 5165)
Powell & Majestro PLLC
405 Capitol Street, Suite P1200
Charleston, WV 25301
Counsel for Plaintiff




                                            2
